FilingCase 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 1 of 30
      # 117835772   E-Filed 12/08/2020 12:57:27 PM




                IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                        IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        MARGARITA RODRIGUEZ-BONILLA,                        No.
        as the Successor Personal Representative of the
        ESTATE OF GREGORY LLOYD EDWARDS,                    Judge:

                                           Plaintiff,
                     v.

        WAYNE IVEY,                           CIVIL ACTION – LAW
        DARRELL HIBBS,                        JURY TRIAL DEMANDED
        KELLY HAMAN,
        GEORGE FAYSON,
        RICHARD ZIMMERMAN,
        ROBERT WAGNER, JR.,
        FREDDY CEDENO,
        ALLISON BLAZEWICZ,
        JOSE J. ARMAS,
        JORGE GILLETTE,
        DEBORA NADEAU,
        AYANA ROBINSON,
        YOLANDA JONES,
        BREVARD COUNTY SHERIFF’S OFFICE, and
        ARMOR CORRECTIONAL HEALTH SERVICES, INC.,

                                           Defendants.


                                              COMPLAINT


              AND NOW comes the Plaintiff, MARGARITA RODRIGUEZ-BONILLA, as the

        Successor Personal Representative of the ESTATE OF GREGORY LLOYD EDWARDS, by and

        through her undersigned counsel, DEVON M. JACOB, ESQUIRE, and the law firm of JACOB

        LITIGATION, INC., and BENJAMIN L. CRUMP, ESQUIRE, and the law firm of BEN CRUMP

        LAW, PLLC, and avers as follows:

           I. JURISDICTION AND VENUE


                                                        1
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 2 of 30




          1.      This action is brought pursuant to Florida and federal law.

          2.      Jurisdiction is founded upon Florida Statute § 48.193(a)(2) (concerning tortious

   acts committed in the State of Florida).

          3.      Pursuant to Florida Statute § 47.021 (actions against defendants residing in

   different counties) and § 47.051 (actions against corporations) venue is proper in this Court, as

   Defendant Armor Correctional Health Services, Inc., maintains its headquarters in Miami, Florida.

          4.      Plaintiff seeks damages well in excess of the $30,000 jurisdictional threshold for

   this Court.

      II. IDENTIFICATION OF PARTIES AND MATERIAL WITNESSES

          5.      The Decedent is GREGORY LLOYD EDWARDS (“EDWARDS”), an adult, who

   died on December 10, 2018, at the age of 38, in Brevard County, Florida.

          6.      Plaintiff, MARGARITA RODRIGUEZ-BONILLA (“BONILLA”), is an adult,

   who is domiciled in the Commonwealth of Virginia. On October 23, 2020, the Probate Division

   of the Circuit Court of the 18th Judicial Circuit in and for Brevard County, Florida, issued Amended

   Letters of Administration, appointing BONILLA, Successor Personal Representative of the Estate

   of the ESTATE OF GREGORY LLOYD EDWARDS (“ESTATE”). BONILLA asserts claim on

   behalf of the ESTATE and BENEFICIARIES as permitted by law.

          7.      Defendant, WAYNE IVEY (“IVEY”), is an adult, who during all relevant times,

   was employed by Brevard County, as a Sheriff. Sheriff Ivey is sued in his individual and official

   capacities.

          8.      Defendant, DARRELL HIBBS (“HIBBS”), is an adult, who during all relevant

   times, was employed by the Brevard County Sheriff’s Office, as a Deputy, with the rank of

   Commander. HIBBS is sued in his individual and official capacities.


                                                    2
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 3 of 30




          9.      Defendant, KELLEY HAMAN (“HAMAN”), is an adult, who during all relevant

   times, was employed by the Brevard County Sheriff’s Office, as a Deputy, with the rank of Major.

   HAMAN is sued in her individual capacity.

          10.     Defendant, GEORGE FAYSON (“FAYSON”), is an adult, who during all relevant

   times, was employed by the Brevard County Sheriff’s Office, as a Deputy, with the rank of

   Lieutenant. FAYSON is sued in his individual capacity.

          11.     Defendant, RICHARD ZIMMERMAN (“ZIMMERMAN”), is an adult, who

   during all relevant times, was employed by the Brevard County Sheriff’s Office, as a Deputy, with

   the rank of Sergeant. ZIMMERMAN is sued in his individual capacity.

          12.     Defendant, ROBERT WAGNER, JR. (“WAGNER”), is an adult, who during all

   relevant times, was employed by the Brevard County Sheriff’s Office, as a Deputy and a Field

   Training Officer (“FTO”). WAGNER is sued in his individual capacity.

          13.     Defendant, FREDDY CEDENO (“CEDENO”), is an adult, who during all relevant

   times, was employed by the Brevard County Sheriff’s Office, as a Corrections Deputy. CEDENO

   is sued in his individual capacity.

          14.     Defendant, ALLISON BLAZEWICZ (“BLAZEWICZ”), is an adult, who during

   all relevant times, was employed by the Brevard County Sheriff’s Office, as a Corrections Deputy.

   BLAZEWICZ is sued in her individual capacity.

          15.     Defendant, JOSE J. ARMAS (“ARMAS”), is an adult, who during all relevant

   times, was employed by Armor Correctional Health Service, Inc., as a physician and President,

   and an agent of the Brevard County Sheriff’s Office. ARMAS is sued in his individual and official

   capacities.




                                                  3
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 4 of 30




          16.     Defendant, JORGE GILLETTE (“GILLETTE”), is an adult, who during all

   relevant times, was employed by, or an agent of, Armor Correctional Health Service, Inc., and/or

   Brevard County Sheriff’s Office, as a physician. GILLETTE is sued in his individual and official

   capacities.

          17.     Defendant, DEBORA NADEAU (“NADEAU”), is an adult, who during all

   relevant times, was employed by, or an agent of, Armor Correctional Health Service, Inc., and/or

   Brevard County Sheriff’s Office, as a licensed practical nurse. NADEAU is sued in her individual

   capacity.

          18.     Defendant, AYANA ROBINSON (“ROBINSON”), is an adult, who during all

   relevant times, was employed by, or an agent of, Armor Correctional Health Service, Inc., and/or

   Brevard County Sheriff’s Office, as a licensed practical nurse. ROBINSON is sued in her

   individual capacity.

          19.     Defendant, YOLANDA JONES (“JONES”), is an adult, who during all relevant

   times, was employed by, or an agent of, Armor Correctional Health Service, Inc., and/or Brevard

   County Sheriff’s Office, as a licensed practical nurse. JONES is sued in her individual capacity.

          20.     Defendant, BREVARD COUNTY SHERIFF’S OFFICE (“SHERIFF’S OFFICE”),

   is located at 700 S. Park Avenue, Titusville, FL 32780. The SHERIFF’S OFFICE operates the

   Brevard County Jail Complex, located at 860 Camp Road, Cocoa, FL 32927.

          21.     Defendant,    ARMOR       CORRECTIONAL           HEALTH       SERVICES,       INC.

   (“ARMOR”), is a for profit corporation with a principle address of 4960 SW 72nd Avenue, Suite

   400, Miami, FL33155, registered with the Florida Department of State Division of Corporations.

   ARMOR’S registered agent is CT Corporation System, 1200 South Pine Island Road, Plantation,

   FL 33324.


                                                   4
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 5 of 30




      III. MATERIAL FACTS

          22.     GREGORY LLOYD EDWARDS (“EDWARDS”) was a military veteran who

   served as a combat medic.

          23.     As a result of his military service, EDWARDS suffered from Post-Traumatic Stress

   Disorder (“PTSD”).

                        A. Gregory Edwards Arrested: Mental Health: Determined to be
                           Danger to Self and/or Others.

          24.     On Sunday, December 9, 2018, at approximately 11:15 AM, EDWARDS suffered

   a PTSD mental health emergency while in the parking lot of the Walmart Supercenter, 845 Palm

   Bay Road NE, West Melbourne, FL 32904, causing a disturbance.

          25.     West Melbourne Police Officers responded to the location and placed EDWARDS

   under arrest for various criminal and probation related offenses.

          26.     During their on-scene investigation, West Melbourne Police Officers were advised:

                  a.     EDWARDS suffered from PTSD, was not taking his prescribed

   medications, had been acting strange for several days, and had not slept in four days.

                  b.     EDWARDS’ was experiencing a “psychotic episode,” and his wife was

   concerned that EDWARDS might harm himself.

                  c.     EDWARDS was scheduled for an appointment the next day with the VA

   Hospital.

          27.     West Melbourne Police Officers determined that EDWARDS suffered from a

   mental illness, was presently a danger to himself and/or others, and required a mental health

   examination.




                                                    5
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 6 of 30




              28.   As such, West Melbourne Police Officers prepared a Baker Act Form-521 for the

   purpose of obtaining an emergency involuntary examination for Edwards.




                          B. Gregory Edwards Taken to Jail Not Hospital: Jail Accepts Edwards.

              29.   A West Melbourne Police Officer transported EDWARDS to the Brevard County

   Jail Complex (“Jail”).

              30.   EDWARDS was not medically cleared before he was transported to the Jail.

              31.   Sgt. RICHARD ZIMMERMAN (“ZIMMERMAN”) and FTO ROBERT

   WAGNER, JR. (“WAGNER”) brought EDWARDS into the Jail and spoke with the transporting

   officer.

              32.   Pursuant to FED.R.CIV.P. 11(b)(3), it is believed that the following “factual

   contentions have evidentiary support or . . . will likely have evidentiary support after a reasonable

   opportunity for further investigation or discovery”:

                    a.      The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER all information known to the West

   Melbourne Police Department regarding EDWARDS’ medical condition;

                    b.      The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER all information known to the West

   Melbourne Police Department regarding the facts and circumstances that resulted in EDWARDS

   being taken into custody;




   1
     The Florida Mental Health Act of 1971, commonly known as the “Baker Act,” authorizes among others, a law
   enforcement officer, to require an emergency involuntary institutionalization and examination of an individual.
                                                         6
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 7 of 30




                     c.     The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER that EDWARDS was suffering from

   a serious medical emergency requiring immediate medical treatment;

                     d.     The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER that EDWARDS suffered from a

   mental illness;

                     e.     The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER that EDWARDS was a danger to

   himself or others;

                     f.     The West Melbourne Police Officer who transported Edwards

   communicated to Sgt. ZIMMERMAN and FTO WAGNER that EDWARDS needed immediate

   emergency medical care authorized by the Baker Act.

          33.        On Sundays, the Brevard County Jail Complex is not equipped or staffed to provide

   the immediate emergency medical care authorized by the Baker Act, and necessary to treat

   EDWARDS’ serious medical condition.

          34.        Despite knowing the aforementioned, corrections personnel agreed to take custody

   of EDWARDS.

          35.        As a result, EDWARDS did not timely receive the emergency medical care

   authorized by the Baker Act, and necessary to treat his serious medical condition.

          36.        As a further result, EDWARDS’ already serious medical condition continued to

   deteriorate.

          37.        The deliberate failure to provide EDWARDS with necessary and timely emergency

   medical care while EDWARDS was in custody was a substantial cause of EDWARDS’ death.


                                                     7
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 8 of 30




          38.     When EDWARDS arrived at the Jail, he appeared dazed and confused, but was

   compliant.

          39.     EDWARDS changed into an orange Jail jumpsuit, and instead of being provided

   with necessary medical care, he was placed in holding cell 7, reportedly to calm down from the

   Walmart incident.



                       C. Major Kelly Haman: Notified of Gregory Edwards’ Physical and
                          Mental Condition: Edwards Mental Health Deteriorates While He Is
                          Ignored For Approximately 30 Minutes.

          40.     Major KELLY HAMAN (“HAMAN”) saw EDWARDS in cell 7, and upon inquiry

   to deputies, was informed that EDWARDS had been arrested after a use of force.

          41.     For approximately 30 minutes, no one checked on EDWARDS.

          42.     During that period of time, EDWARDS’ mental status deteriorated.

          43.     Specifically, on a security video, EDWARDS can be observed talking to himself,

   staring at the wall, and appearing to change between calm and irritated moods.

          44.     FTO WAGNER entered the cell to provide EDWARDS with a bagged lunch, and

   observed EDWARDS’ agitated state.

          45.     EDWARDS engaged in various types of exercises, shadow boxing, throwing his

   lunch around, and pacing.

          46.     EDWARDS became increasingly agitated, culminating in EDWARDS banging on

   the cell door window in an apparent attempt to gain the attention of deputies who had been ignoring

   him.




                                                   8
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 9 of 30




                       D. Cpl. Brian Otto and Edwards: Physical Altercation.

           47.    Cpl. Brian Otto (“Otto”) came to cell 7 to retrieve EDWARDS to continue with the

   Booking process, alone.

           48.    Otto recognized that EDWARDS was not mentally well, as evidenced by his later

   statement to investigators that EDWARDS was “not processing” when he took him from the cell.

           49.    While being escorted by Otto, EDWARDS shook his left arm in an apparent failed

   attempt to remove Otto’s hand from his shoulder.

           50.    EDWARDS made movements appearing to prepare to strike Otto but he did not do

   so.

           51.    Apparently intending to take EDWARDS to the ground, Otto responded with a

   failed leg sweep.

           52.    Otto ended up causing both EDWARDS and himself to fall to the ground.

           53.    When he did so, Otto appeared to bang his head on the ground.

           54.    On the way to the ground, EDWARDS appeared to throw a punch that did not

   connect.

           55.    FTO WAGNER, apparently trying to tackle EDWARDS, ended up tripping over

   EDWARDS, providing EDWARDS with an opportunity to strike Otto twice in the back of his

   head.

                       E. Supervisors Arrive on Scene: Direct Excessive Force.

           56.    Sgt. ZIMMERMAN, apparently attempting to apply a wrist lock technique on

   EDWARDS, ended up instead causing Otto’s head to become stuck under EDWARDS’ arm.

           57.    WAGNER punched EDWARDS with a closed fist several times in one of his legs

   and back, while Deputy Shannon Popielarczyk (“Popielarczyk”) held EDWARDS’ legs.


                                                  9
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 10 of 30




           58.      Deputy FREDDY CEDENO (“CEDENO”) took over Popielarczyk’s position.

           59.      Otto freed himself, pepper sprayed EDWARDS, and then deployed several hard

   strikes to EDWARDS’ torso, before walking away.2

           60.      Shift commander, Lt. GEORGE FAYSON (“FAYSON”), responded to the

   location, called for more deputies to respond, and then instead of supervising, delivered several

   knee strikes to one of EDWARDS’ upper thighs.

           61.      Due to the lack of skilled supervision, the incident devolved into a deputy pile-on

   of EDWARDS.

           62.      At one point, approximately nine deputies, each vying for a place in the pack,

   proceeded to use force against EDWARDS.

           63.      The mob excitement is apparent even on the silent security video where deputies

   can be seen trying to get in on the action.

           64.      Based on the number of deputies engaged in an aggressive but uncoordinated use

   of force against EDWARDS, it was impossible for EDWARDS to comply with any request to

   move in any manner.

           65.      Yet, the deputies continued to swarm around EDWARDS, crushing, twisting, and

   striking his body and extremities, until EDWARDS disappears under the attacking group.

           66.      Major HAMAN instructed Deputy ALLISON BLAZWICZ (“BLAZWICZ”) to use

   her Model X26 Taser against EDWARDS, and authorized multiple deployments.

           67.      BLAZWICZ fired her Taser into EDWARDS’ lower back and then used the Taser

   in drive-stun mode against EDWARDS.




   2
    Notably, and inexcusably, Sheriff Ivey, the Major Crimes Unit, Staff Services Unit, and FDLE, all relay a version
   of the events that does not track the security video.
                                                           10
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 11 of 30




            68.   The Taser log recorded 6 trigger pulls – a total activation time of 49 seconds – over

   just a 1 minute and 33 seconds period of time.

            69.   Three of the trigger pulls were for 5 seconds, and three of the trigger pulls ranged

   from 10-13 seconds.

            70.   ZIMMERMAN placed EDWARDS’ head between his knees and applied a pressure

   point technique on EDWARDS.

            71.   Dashawn Edward (“Edward”) assisted in applying handcuffs to EDWARDS.

            72.   Approximately five minutes into the use of force incident, EDWARDS was

   handcuffed to the rear.



                         F. Supervisors Orders: Restraint Chair and Spit-Mask: But No
                            Decontamination and No Medical Assessment: False Armor Medical
                            Records.

            73.   Lt. FAYSON directed that EDWARDS be secured in a restraint chair.

            74.   Lt. FAYSON further directed that EDWARDS remain handcuffed to the rear while

   he was restrained in the restraint chair.

            75.   Four deputies lifted a visibly limp-bodied (but alive) EDWARDS from the floor

   and placed him into the restraint chair.

            76.   Despite EDWARDS’ non-resistance, ZIMMERMAN held EDWARDS’ head and

   applied a pressure point technique to EDWARDS while he was being restrained in the restraint

   chair.

            77.   FTO WAGNER punched EDWARDS several times in the leg, claiming

   EDWARDS would not permit his leg to be restrained.




                                                    11
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 12 of 30




           78.    It is likely that any perceived resistance to being further restrained was likely just a

   reflexive response to the unnecessary pressure point force techniques being applied.

           79.    Up to seven deputies participate in restraining EDWARDS in the restraint chair

   while his arms were still handcuffed to the rear and the Taser barbs remain lodged in his lower

   back.

           80.    Despite the fact that EDWARDS was no longer resisting, and was not spitting,

   Major HAMAN directed that a spit-mask be placed over EDWARDS’ head.

           81.    With Lt. FAYSON and Major HAMAN observed, Deputy CEDENO and

   ZIMMERMAN placed a spit-mask over EDWARDS’ head without first decontaminating him

   from the pepper spray.

           82.    All of the Defendants present should have understood that the prolonged Taser use,

   coupled with mechanical asphyxiation and physical assault, likely increased the lactic acid

   accumulating in EDWARDS’ body.

           83.    Despite official reports indicating otherwise, at no time did a nurse check the

   restraint chair straps as required by policy to ensure that EDWARDS’ breathing and circulation

   were not impaired.

           84.    Despite having not performed an assessment, Nurse DEBORA NADEAU

   (“NADEAU”) indicated in the medical record that EDWARDS’ CMS (circulation, motion, and

   sensation) were intact, and that his respiratory status was unlabored.

           85.    Nurse AYANA ROBINSON (“ROBINSON”) indicated in the medical record that

   while EDWARDS was restrained in the restraint chair he was spitting.

           86.    However, this was merely an assumption that Nurse ROBINSON had made from

   the fact that he was wearing a spit-mask.


                                                    12
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 13 of 30




             87.   Both Nurses, YOLANDA JONES (“JONES”) and ROBINSON, noted in the

   medical record that EDWARDS was disoriented and confused but then failed to perform a medical

   assessment of his medical condition.

                          G. Wheeled Into Cell 9: Door Closed: Not Monitored: Allowed to
                             Slowly Suffocate to Death Alone.

             88.   About 10 minutes after EDWARDS was restrained in the restraint chair, Deputy

   EDWARD wheeled EDWARDS into holding cell 9, and at 2:07 PM, closed the cell door.

             89.   WAGNER has since admitted that while EDWARDS could be seen by people who

   were working in Booking, no supervisor assigned anyone to monitor EDWARDS while he was in

   cell 9.

             90.   For the next 16 minutes, EDWARDS struggled and flexed against the restraints.

             91.   EDWARDS visibly struggled to breathe – his mouth open against the spit-mask

   material.

             92.   Deputies ignored EDWARDS while he struggled alone.

             93.   EDWARDS’ inability to breathe deeply and unrestricted likely further complicated

   any lactic acid issue that had developed.

             94.   At 2:16 PM, Nurse NADEAU and FTO WAGNER peered into the cell through the

   cell door window for approximately seven seconds.

             95.   NADEAU told investigators that she heard EDWARDS yelling.

             96.   Despite knowing that EDWARDS had arrived at the facility in an agitated and

   combative state; had engaged in a significant physical altercation with numerous guards; had been

   subjected to the use of a Taser and pepper spray, and had not yet been decontaminated; was

   restrained in a restraint chair with his hands handcuffed behind him; had Taser barbs still in his

   back, and a spit-mask on his head; and had not had vital signs checked after the altercation, or his

                                                   13
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 14 of 30




   respiratory status assessed after being exposed to pepper spray; NADEAU, who was assigned to

   Booking, failed to initially assess Edwards or continually monitor his medical condition.

          97.     Instead, NADEAU walked away, again leaving EDWARDS alone.

          98.     Despite not assessing EDWARDS, NADEAU indicated in the medical records that

   EDWARDS was alert and oriented.

          99.     EDWARDS’ desperation and distress visibly increased.

          100.    EDWARDS’ moved his head to the side and back, his mouth continued to be open,

   and his legs pulled against the restraints.

          101.    EDWARDS threw his head forward several times and his chest flexed.

          102.    Six minutes after NADEAU walked away from the struggling EDWARDS,

   EDWARDS fell limp; except for periodic twitching.

                          H. Gregory Edwards: Unresponsive: Priority One: Remove Taser
                             Barbs?: Wheeled to Medical Unit Instead of Transferred to
                             Hospital.

          103.    At approximately 2:23 PM, after personnel finally discovered EDWARDS’ new

   medical emergency, the cell door opened and personnel enter.

          104.    Lt. FAYSON removed the spit-mask from EDWARDS and WAGNER

   administered a sternum rub, which yielded no response.

          105.    Instead of providing EDWARDS with immediate necessary emergency medical

   care, deputies loosened the restraint chair straps and worked for several minutes to remove the

   Taser barbs from EDWARDS’ back.

          106.    It was not until 2:26 PM that NADEAU entered the cell and administered a sternum

   rub, which again yielded no response.

          107.    This was the first time that NADEAU conducted any assessment of EDWARDS.


                                                  14
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 15 of 30




          108.     Despite being unresponsive to painful stimuli, EDWARDS was left in the restraint

   chair and NADEAU administered oxygen with a non-rebreather mask.

          109.     In the medical records, however, NADEAU failed to report her use of a sternal rub

   and EDWARDS’ failure to respond to painful stimuli.

          110.     Instead, NADEAU reported that EDWARDS was unresponsive, and that she

   applied an oxygen mask.

          111.     She further reported that EDWARDS’ chest was moving and he was blinking his

   eyes but that he was not responsive to verbal commands.

          112.     Finally, she indicated that EDWARDS’ oxygen saturation was 98% but failed to

   note that EDWARDS was being administered oxygen at 15L.

          113.     Both Nurses, JONES and ROBINSON, similarly reported that they observed

   EDWARDS in the restraint chair, unresponsive, with an oxygen mask on his face, with shallow

   breathing.

          114.     Instead of insisting that 911 be initiated immediately to have EDWARDS

   transferred to a hospital for necessary emergency medical care, NADEAU, JONES, and

   ROBINSON, permitted security officers to transport EDWARDS, unresponsive and still restrained

   in the restraint chair, with oxygen, to the medical unit for further evaluation by the charge nurse.

          115.     EDWARDS was left in the restraint chair for 10 minutes before he was removed to

   be transported to medical.

          116.     Due to the security doors in place on the path to the medical unit, it would have

   taken an estimated three to five minutes for EDWARDS to be transferred from Booking to the

   Medical Unit.

                          I. Heartrate Slows to a Stop, and Then Restarted: Hypoxic Brain
                             Injury: Both Evidence of Suffocation.

                                                    15
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 16 of 30




          117.    NADEAU failed to communicate to the charge nurse the entirety of her knowledge

   regarding what had transpired with EDWARDS between the time that he arrived at the facility and

   then arrived in the medical unit.

          118.    Upon arrival in the medical unit, oxygen was being administered at 15L via a non-

   rebreather mask with EDWARDS having only very shallow breathing.

          119.    The charge nurse performed a sternum rub with no response.

          120.    Recognizing the dire situation, the charge nurse immediately advised a Sergeant to

   call 911.

          121.    JONES reported that EDWARDS’ breathing was shallower when he arrived in

   medical than when he left Booking.

          122.    Shortly after arriving in the Medical Unit, EDWARDS went into respiratory arrest.

          123.    EDWARDS was removed from the restraint chair and placed on a backboard.

          124.    At 2:38 PM, CPR was initiated.

          125.    At 2:49 PM, Brevard County Fire Rescue EMS arrived and took over medical care.

          126.    Once EMS arrived and took over care, the charge nurse called NADEAU in

   Booking to gather more information on EDWARDS.

          127.    NADEAU reported that Edwards was “fine” when he left Booking.

          128.    In the event that that were true, the oxygen administration should not have been set

   at 15L, as oxygen toxicity (oxygen poisoning) could result, which could in turn cause respiratory

   depression, respiratory arrest, and in severe cases, death.

          129.    In the alternative, if EDWARDS’ medical condition when he left Booking was such

   that 15L of oxygen was appropriate, 911 should have been initiated and EDWARDS should have

   been immediately transferred from Booking to a hospital for emergency medical treatment.

                                                    16
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 17 of 30




          130.    Approximately 20 minutes later, EDWARDS was removed from the Jail to be

   transferred to the Rockledge Regional Medical Center.

          131.    EDWARDS’ breathing and heart slowed to a stop.

          132.    Prior to his arrival at the hospital, however, EDWARDS’ pulse returned.

          133.    EDWARDS arrived at the hospital with a hypoxic brain injury.

          134.    EDWARDS was placed on life support.

          135.    On December 10, 2018, at 8:00 PM, EDWARDS was pronounced dead.

          136.    All available evidence supports the conclusion that while the Defendants failed to

   monitor EDWARDS, he suffocated very slowly and painfully to death, and for much of the time,

   was conscious and very much aware of his impending death.




                           J. Crime Scene Not Secured: Material Evidence in Death
                              Investigation – Spit-Mask – Discarded.

          137.    Despite being the law enforcement agency initially responsible for conducting the

   death investigation, the Sheriff Defendants failed to secure the crime scene.

          138.    In addition, WAGNER directed an inmate to clean cell 9.

          139.    Before doing so, HAMAN, FAYSON, ZIMMERMAN, and/or WAGNER never

   had the crime scene processed in accordance with standard investigation techniques in the industry.

          140.    The inmate who cleaned cell 9 discarded the spit-mask that was used on

   EDWARDS.

          141.    As a result, the condition of the spit-mask, i.e., the breathability of the material,

   whether the material was covered with body fluids, etc., could not be assessed.




                                                   17
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 18 of 30




                          K. Sheriff Wayne Ivey and Commander Darrell Hibbs: Brevard
                             County Sheriff’s Office: Deficient Policies and Training.

          142.    Sheriff WAYNE IVEY (“IVEY”) is the duly elected Sheriff of Brevard County.

          143.    Sheriff IVEY is the final policymaker for the BREVARD COUNTY SHERIFF’S

   OFFICE (“SHERIFF’S OFFICE”) and the Jail.

          144.    Commander DARRELL HIBBS (“HIBBS”) is the Commander of the Jail.

          145.    Commander HIBBS is a policymaker for the Jail.

          146.    Pursuant to FED.R.CIV.P. 11(b)(3), it is believed that the following “factual

   contentions have evidentiary support or . . . will likely have evidentiary support after a reasonable

   opportunity for further investigation or discovery”:

                  a.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement supervisor policies and/or training for the jail that met the industry standard.

                  b.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement intake and booking policies and/or training that met the industry standard.

                  c.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement medical screening policies and/or training that met the industry standard.

                  d.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement mental health and Baker Act policies and/or training that met the industry

   standard.

                  e.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE permitted the

   use of pepper spray, electronic control weapons, restraint chairs, and spit-masks, without first

   verifying the safety of each devices, or the safety of the use of the devices in combination.

                  f.      Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE permitted the

   use of pepper spray, electronic control weapons, restraint chairs, and spit-masks, in the Jail but

                                                    18
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 19 of 30




   failed to first implement policies and/or training that met the industry standard to insure the health

   and safety of inmates and to protect inmates’ rights.

                   g.        Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement inmate monitoring policies and/or training that met the industry standard.

                   h.        Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement medical policies and/or training that met the industry standard to ensure that

   inmates received timely emergency medical care.

                   i.        Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement internal affairs policies and/or training that met the industry standard to ensure

   that policy, training, or operational deficiencies are timely discovered and corrected.

                   j.        Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   failed to implement independent death investigation policies and/or training that met the industry

   standard to ensure that policy, training, or operational deficiencies are timely discovered and

   corrected.

                   k.        Sheriff IVEY, Commander HIBBS, and SHERIFF’S OFFICE knowingly

   created a non-transparent culture that in addition to creating public distrust, resulted in policy,

   training, and operational deficiencies not being timely discovered and corrected.

           147.    NADEAU admits that she never assessed EDWARDS because of an unwritten

   “rule” that she was not to assess inmates until deputies told her that it was safe for her to come out

   of her office to do so.

           148.    NADEAU advised that no deputy ever told her that it was safe to assess

   EDWARDS.




                                                    19
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 20 of 30




          149.    On May 15, 2019, FAYSON submitted a notice of retirement to be effective June

   3, 2019, a date prior to the completion of the administrative investigation.

                          L. Armor Correctional Health Services, Inc.: Very Long History of
                             Deliberate Indifference to Health and Safety of Inmates.

          150.    DR. JOSE J. ARMAS (“ARMAS”) is the founder and president of ARMOR

   CORRECTIONAL HEALTH SERVICES, INC. (“ARMOR”), a for profit corporation, with yearly

   profits reaching just shy of $90 million in some recent years.

          151.    Pursuant to FED.R.CIV.P. 11(b)(3), it is believed that the following “factual

   contentions have evidentiary support or . . . will likely have evidentiary support after a reasonable

   opportunity for further investigation or discovery”:

                  a.      DR. ARMAS has been accused of using political contributions to obtain

   lucrative government contracts.

                  b.      ARMOR has been accused of cutting costs by providing deficient medical

   care to increase corporate profits.

                  c.      DR. ARMAS has received millions of dollars in dividends from ARMOR.

                  d.      Prior to EDWARDS’ death, ARMOR had at least a decade long history

   riddled with approximately 30 lawsuits alleging that ARMOR contributed to causing deaths

   through deficient medical care.

                  e.      ARMOR had contracts not renewed due to the alleged failure to meet

   contractual obligations related to the provision of medical care.

                  f.      ARMOR is believed to have paid tens of millions of dollars to settle legal

   claims alleging deficient medical care resulting in injury and/or death.

                  g.      ARMOR has been the subject of government investigations and criminal

   charges.

                                                    20
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 21 of 30




                  h.      Through the aforementioned complaints, DR. ARMAS and ARMOR were

   on notice for many years prior to EDWARDS’ death that ARMOR failed to provide medical

   intake, medical assessments, mental health services, physician involvement, and hospital referrals,

   in accordance with industry standards, resulting in injuries and/or death.

                  i.      The aforementioned deficiencies, however, were never remedied.

                  j.      DR. JORGE GILLETTE (“GILLETTE”) was the sole physician overseeing

   the provision of medical care at the Jail on behalf of ARMOR, SHERIFF IVEY, and SHERIFF’S

   OFFICE.

                  k.      DR. GILLETTE knew of the same healthcare deficiencies existing at the

   Jail but failed to remedy the deficiencies.




                                                   21
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 22 of 30




   IV.     CLAIMS

                                                 Count I

                           Plaintiff v. Defendants, Haman, Fayson,
             Wagner, Zimmerman, Cedeno, Blazewicz, Nadeau, Robinson, and Jones
                               Objectively Unreasonable Force
              Fourteenth Amendment – Due Process (Pursuant to 42 U.S.C. § 1983)

           152.    Paragraphs 1 to 151 are incorporated herein by reference.

           153.    EDWARDS was a pretrial detainee.

           154.    All Defendants named herein were state actors.

           155.    A pretrial detainee’s Fourteenth Amendment excessive-force claim is governed by

   a rule of “objective reasonableness.” Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015) (“[A]

   pretrial detainee must show only that the force purposely or knowingly used against him was

   objectively unreasonable.”); Piazza v. Jefferson Cty., 923 F.3d 947, 951 (11th Cir. 2019).

           156.    The Defendants used the following objectively unreasonable uses of force either

   individually or collectively:

                   a.      Permitted more persons than necessary to simultaneously use uncoordinated

   force against EDWARDS;

                   b.      Used or permitted uses of force that did not comply with training;

                   c.      Used or permitted excessive use of an electronic control weapon on

   EDWARDS;

                   d.      Authorized or placed EDWARDS in a restraint chair while his hands were

   still handcuffed to the rear;

                   e.      Failed to decontaminate EDWARDS after exposing him to pepper spray;

                   f.      Authorized or placed a spit-mask over EDWARDS’ head without first

   decontaminating him from pepper spray;

                                                    22
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 23 of 30




                  g.     Left EDWARDS restrained with a spit-mask on his head, while he suffered

   from a medical emergency;

                  h.     Caused or permitted EDWARDS to slowly suffocate and suffer for in

   excess of 16 minutes, until he was rendered unconscious;

                  i.     Authorized or failed to remove EDWARDS from restraints while he

   suffered from a medical emergency.

          157.    As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

                                                Count II

                           Plaintiff v. Defendants, Haman, Fayson,
             Wagner, Zimmerman, Cedeno, Blazewicz, Nadeau, Robinson, and Jones
                       Deliberate Indifference to Serious Medical Needs
              Fourteenth Amendment – Due Process (Pursuant to 42 U.S.C. § 1983)

          158.    Paragraphs 1 to 151 are incorporated herein by reference.

          159.    EDWARDS was a pretrial detainee.

          160.    All Defendants named herein were state actors.

          161.    In order to prove deliberate indifference to a serious medical need, a Plaintiff must

   demonstrate (1) a government official’s subjective knowledge of a risk of serious harm; (2) the

   government official’s disregard of the risk; (3) by conduct that is more than mere negligence. See

   Nam Dang, by and through Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th

   Cir. 2017).

          162.    Deliberate indifference may be established by a failure to provide medical care

   and/or by excessive delay in providing medical care. Lelieve v. Chief of Police Manuel Oroso, 846

   F.Supp.2d 1294, 1304 (S.D. Fla. Feb. 14, 2012).




                                                   23
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 24 of 30




          163.     Each Defendant understood that EDWARDS suffered from a mental illness and

   was a danger to himself or others.

          164.     Each Defendant knew that EDWARDS needed immediate emergency medical care

   but deliberately failed to provide EDWARDS with access to the requisite care.

          165.     Each Defendant knew that EDWARDS had not received a medical assessment.

          166.     Despite knowing that EDWARDS had arrived at the facility in an agitated and

   combative state; had engaged in a significant physical altercation with numerous guards; had been

   subjected to the use of a Taser and pepper spray, and had not yet been decontaminated; was

   restrained in a restraint chair with his hands handcuffed behind him; had Taser barbs still in his

   back, and a spit-mask on his head; and had not had vital signs checked after the altercation, or his

   respiratory status assessed after being exposed to pepper spray; the Defendants failed to

   continually monitor his medical condition.

          167.     The Defendants failed to timely transfer EDWARDS to a hospital for emergency

   medical care.

          168.     As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

                                                Count III

               Plaintiff v. Defendants Fayson, Haman, Zimmerman, and Wagner
           Fourteenth Amendment – Supervisory Liability (Pursuant to 42 U.S.C. § 1983)

          169.     Paragraphs 1 to 151 are incorporated herein by reference.

          170.     EDWARDS was a pretrial detainee.

          171.     All Defendants named herein were state actors.

          172.     “Supervisory liability occurs either when the supervisor personally participates in

   the alleged constitutional violation or when there is a causal connection between actions of the

                                                   24
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 25 of 30




   supervising official and the alleged constitutional deprivation.” Brown v. Crawford, 906 F.2d 667,

   671 (11th Cir. 1990).

          173.    Haman, Fayson, Zimmerman, and Wagner, were supervisors.

          174.    Haman, Fayson, Zimmerman, and Wagner, personally participated in causing

   EDWARDS’ constitutional injuries.

          175.    As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

                                               Count IV

                          Plaintiff v. Defendants, Haman, Fayson,
            Wagner, Zimmerman, Cedeno, Blazewicz, Nadeau, Robinson, and Jones
            Fourteenth Amendment – Duty to Intervene (Pursuant to 42 U.S.C. § 1983)

          176.    Paragraphs 1 to 151 are incorporated herein by reference.

          177.    EDWARDS was a pretrial detainee.

          178.    All Defendants named herein were state actors.

          179.    To establish a failure to intervene claim, a Plaintiff must establish that a Defendant

   officer was in a position to intervene to stop another officer’s unlawful conduct and had an

   appreciable opportunity to do so. See Riley v. Newton, 94 F.3d 632, 635 (11th Cir. 1996)

          180.    The Defendants each had an appreciable opportunity and duty to intervene to stop

   each other’s unlawful conduct but failed to do so.

          181.    The Defendants each had an appreciable opportunity and duty to intervene on

   EDWARDS’ behalf to ensure his physical and medical safety but failed to do so.

          182.    As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.




                                                   25
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 26 of 30




                                               Count V

                              Plaintiff v. Defendants, Ivey, Hibbs,
                          Armas, Gillette, Armor, and Sheriff’s Office
                                Policies, Practices, and Customs
                  Fourteenth Amendment – Monell (Pursuant to 42 U.S.C. § 1983)

           183.   Paragraphs 1 to 151 are incorporated herein by reference.

           184.   EDWARDS was a pretrial detainee.

           185.   All Defendants named herein were state actors.

           186.   The Defendants deliberately implemented or failed to implement policies and

   practices as discussed above, which was the moving force that caused EDWARDS’ constitutional

   injuries.

           187.   As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

                                               Count VI

                                  Plaintiff v. Individual Defendants
                                   Willful and Wanton Negligence
                                   (Pursuant to Fla. Stat. § 768.28)

           188.   Paragraphs 1 to 151 are incorporated herein by reference.

           189.   EDWARDS was a pretrial detainee in the care, custody, or control of the Individual

   Defendants.

           190.   Each Individual Defendant either directly or indirectly owed EDWARDS a duty to

   exercise reasonable care in safeguarding EDWARDS while he was in the custody of ARMOR,

   SHERIFF’S OFFICE, and Jail, and to refrain from acting in a manner exhibiting wanton and/or

   willful disregard for EDWARDS’ human rights and/or safety. See Fla. Stat. § 768.28(9)(a).

       191.       As specifically discussed above, the Individual Defendants each breached this duty

   by wantonly and/or willfully disregarding EDWARDS’ human rights and/or safety.

                                                   26
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 27 of 30




      192.           As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

      193.           Plaintiff, decedent, and decedent’s survivors have therefore suffered damages

   recoverable through Florida’s Wrongful Death and/or Survival Statutes, including, but not limited

   to: loss of consortium; decedent’s catastrophic bodily harm; pain and suffering; death; and all other

   damages available by law.

                                                 Count VII

                        Plaintiff v. Defendants, Ivey, Hibbs, Armas, and Gillette
                                                Negligence
                                      (Pursuant to Fla. Stat. § 768.28)

          194.       Paragraphs 1 to 151 are incorporated herein by reference.

          195.       EDWARDS was a pretrial detainee in the care, custody, or control of the Individual

   Defendants.

          196.       Sheriff IVEY, Commander HIBBS, Dr. ARMAS, and Dr. GILLETTE, in their

   official capacities as the policymakers, owners, or high executives of SHERIFF'S OFFICE and/or

   ARMOR, bear legal responsibility for the conduct, acts, and omissions of their agents and

   employees, including, for the purposes of this action, the Individual Capacity Defendants. See Fla.

   Stat. § 768.28.

          197.       Sheriff IVEY, Commander HIBBS, Dr. ARMAS, and Dr. GILLETTE, by and

   through the Individual Capacity Defendants, owed EDWARDS a duty of ordinary care.

          198.       As specifically alleged above, Sheriff IVEY, Commander HIBBS, Dr. ARMAS,

   and Dr. GILLETTE, by and through the Individual Capacity Defendants, breached this duty of

   care by and through these Defendants’ careless execution of job responsibilities.




                                                     27
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 28 of 30




            199.   As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

   emotional and physical injury, physical pain and suffering, and ultimately, death.

            200.   Plaintiff, decedent, and decedent’s survivors have therefore suffered damages

   recoverable through Florida’s Wrongful Death and/or Survival Statutes, including, but not limited

   to: loss of consortium; decedent’s catastrophic bodily harm; pain and suffering; death; and all other

   damages available by law.

                                               Count VIII

                                       Plaintiff v. Defendants
                                          Wrongful Death
               (Pursuant to Florida’s Wrongful Death Act, Fla. Stat. §§ 768.16, et seq.)

            201.   Paragraphs 1 to 151 are incorporated herein by reference.

            202.   As a direct and proximate cause of the Defendants’ aforementioned actions,

   EDWARDS suffered emotional and physical injury, physical pain and suffering, and ultimately,

   death.

            203.   As a direct and proximate cause of the Defendants’ aforementioned actions,

   EDWARDS’ survivors suffered emotional and financial injuries.

            204.   Plaintiff asserts this wrongful death action on behalf of EDWARDS’ survivors to

   recover wrongful death damages as provided by Florida law.

            205.   No other legal action has been initiated on behalf of EDWARDS’ survivors related

   to the conducted discussed herein.

                                                Count IX

                      Plaintiff v. Defendants, Ivey, Sheriff’s Office, and Armor
                                          Vicarious Liability
                                    (Pursuant to Florida State Law)

            206.   Paragraphs 1 to 151 are incorporated herein by reference.


                                                    28
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 29 of 30




            207.      Sheriff IVEY, SHERIFF’S OFFICE, and ARMOR, are vicariously liable for the

   actions of their agents and employees who cause injury to others while acting in the course and

   scope of their employment.

            208.      As a direct and proximate cause of the Defendants’ aforementioned actions,

   EDWARDS suffered emotional and physical injury, physical pain and suffering, and ultimately,

   death.

              WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor as

   follows:

            A.        Declaratory Judgment: That this Court declare that the Defendants’ actions violated

   EDWARDS’ Fourteenth Amendment rights and EDWARDS and his survivors’ rights guaranteed

   by Florida state law;

            B.        Compensatory Damages: violation of rights, conscious physical pain and suffering,

   embarrassment, humiliation, fear, death, loss of enjoyment of life, hedonic damages, and the loss

   of companionship from family;

            C.        Punitive Damages (for federal claims only against Individual Defendants only);

            D.        Reasonable attorney’s fees and costs;

            E.        Pre and Post Judgment Interest;

            F.        Such other financial or equitable relief as is reasonable and just.

                                              Jury Trial Demand

            Plaintiff respectfully requests a trial by jury on all claims/issues in this matter that may be

   tried to a jury.




                                                        29
Case 1:21-cv-20830-KMM Document 1-3 Entered on FLSD Docket 03/01/2021 Page 30 of 30




   Respectfully Submitted,


   /s/ Devon M. Jacob, Esquire                               Date: 12/8/2020
   DEVON M. JACOB, ESQUIRE
   Pa. Sup. Ct. I.D. 89182
   JACOB LITIGATION
   P.O. Box 837, Mechanicsburg, Pa. 17055-0837
   717.796.7733 | djacob@jacoblitigation.com
   (Plaintiff’s Counsel) (Pro Hac Vice to be filed)


   _/s/ Benjamin L. Crump, Esquire__
   BENJAMIN L. CRUMP, ESQUIRE
   FL Bar: 72583
   BEN CRUMP LAW, PLLC
   122 S. Calhoun Street, Tallahassee, Florida 32301
   (850) 224-2023 | Court@bencrump.com
   (Plaintiff’s Local Counsel)




                                                      30
